ORDER

Kevin E. Linker appeals his judgment of conviction and sentence. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
A federal jury found Linker guilty of being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). The district court sentenced Linker to eighty months of imprisonment and three years of supervised release. On appeal, Linker’s counsel moves to withdraw and files a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Linker has not responded to his counsel’s motion to withdraw.
Although believing the appeal to be frivolous, appellate counsel has submitted the following issues for review: 1) whether sufficient evidence supports the convictions; 2) whether the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), mandates reversal; 3) whether the government’s counsel committed prosecutorial misconduct; 4) whether the district court improperly admitted hearsay evidence; 5) whether jury tampering occurred; 6) whether trial counsel rendered ineffective assistance; 7) whether Linker’s base offense level was the product of improper double counting and/or a double jeopardy violation; 8) whether Linker’s criminal history category was properly calculated; and 9) whether the district court improperly failed to grant a downward departure.
We have examined the record in this case, including the transcripts of Linker’s trial and sentencing hearing, and conclude that no reversible error is apparent from the record.
Accordingly, we grant counsel’s motion to withdraw and affirm the district court’s *388judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.